Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 1 of 39 Pageid#: 639
                                                                                                                1



 1                                 UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF VIRGINIA
 2                                   Charlottesville Division

 3   J A S O N K E S S L E R, e t a l . ,                           Civil No. 3:19cv00044

 4                              P l a i n t i f f s,

 5                     vs.                                          L y n c h b u r g, V i r g i n i a

 6   C I T Y O F C H A R L O T T E S V I L L E, e t a l . ,
                                                                    10:07 a.m.
 7                              D e f e n d a n t s.                January 16, 2020

 8
                                 TRANSCRIPT OF MOTIONS HEARING
 9                            BEFORE THE HONORABLE NORMAN K. MOON
                               UNITED STATES SENIOR DISTRICT JUDGE
10
     A P P E A R A N C E S:
11
     F o r t h e P l a i n t i f fs :             JAMES EDWARD KOLENICH
12                                                Kolenich Law Office
                                                  9 4 3 5 W a t e r s t o n e B l v d.     Suite 140
13                                                C i n c i n n a t i, O H    45249

14                                                ELMER WOODARD
                                                  5661 US Hwy 29
15                                                B l a i r s, V A 24527

16   F o r D e f t. C i t y                       RICHARD H. MILNOR
     Of Charlottesville and                       Taylor Zunka Milnor & Carter LTD
17   T a r r o n J . R i c h a r d s o n:         414 Park St.
                                                  C h a r l o t t e s v i l l e, V A 22902
18
     F o r D e f t. A l S . T h o m a s:          MELISSA Y. YORK
19                                                DAVID P. CORRIGAN
                                                  Harman Claytor Corrigan & Wellman
20                                                P.O. Box 70280
                                                  R i c h m o n d, V A 23255
21
     F o r D e f t. C r a n n i s- C u r l:       ERIN R. MCNEILL
22                                                Office of the Attorney General
                                                  202 North Ninth St.
23                                                R i c h m o n d, V A 23219

24
     P r o c e e d i n g s r e c o r d e d b y m e c h a n i c a l s t e n o g r a p h y; t r a n s c r i p t
25   p r o d u c e d b y c o m p u t e r.
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 2 of 39 Pageid#: 640
                                                                                       2



 1   A P P E A R A N C E S ( C o n t' d ) :

 2   F o r D e f t. J o n e s:                ROSALIE PEMBERTON FESSIER
                                              Timberlake Smith
 3                                            P.O. Box 108
                                              S t a u n t o n, V A 24401
 4
     C o u r t R e p o r t e r:               S o n i a F e r r i s, R P R , O C R
 5                                            U.S. Court Reporter
                                              116 N. Main St.              Room 314
 6                                            H a r r i s o n b u r g, V A 2 2 8 0 2
                                              5 4 0 . 4 3 4 . 3 1 8 1.   Ext. 7
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 3 of 39 Pageid#: 641
                                                                                                                 3



 1                  T H E C O U R T:    G o o d m o r n i n g.

 2                  C a l l t h e c a s e, p l e a s e.

 3                  T H E C L E R K:    Y e s , Y o u r H o n o r.

 4                  T h i s i s C i v i l A c t i o n 3 : 1 9 c v 4 4 , J a s o n K e s s l e r, a n d

 5   o t h e r s, v . T h e C i t y o f C h a r l o t t e s v i l l e, a n d o t h e r s.

 6                  T H E C O U R T:    P l a i n t i f f r e a d y?

 7                  M R . K O L E N I C H:   R e a d y, Y o u r H o n o r.

 8                  T H E C O U R T:    D e f e n d a n t s r e a d y?

 9                  M S . Y O R K:     Y e s , Y o u r H o n o r.

10                  T H E C O U R T:    A l l r i g h t.     W e ' r e h e r e o n d e f e n d a n t s'

11   m o t i o n s, s o w h o e v e r w o u l d l i k e t o s t a r t.

12                  M S . Y O R K:     G o o d m o r n i n g, Y o u r H o n o r.       Missy York from

13   H a r m a n C l a y t o r o n b e h a l f o f f o r m e r c h i e f o f p o l i c e, A l

14   T h o m a s.

15                  A n A u g u s t 1 2 , 2 0 1 7, J a s o n K e s s l e r, D a v i d P a r r o t t, a n d

16   members of the Alt-Right converged on Charlottesville for the

17   U n i t e t h e R i g h t r a l l y.      C o u n t e r- p r o t e s t o r s, i n c l u d i n g m e m b e r s

18   o f A n t i f a g r o u p s, a l s o d e s c e n d e d u p o n t h e c i t y.          Mutual

19   c o m b a t a n d v i o l e n c e e n s u e d, r e s u l t i n g i n a d e c l a r a t i o n o f a n

20   u n l a w f u l a s s e m b l y a n d d i s p e r s a l o f a l l i n a t t e n d a n c e.

21   K e s s l e r a n d P a r r o t t h a v e n o w s u e d f o r m e r c h i e f o f p o l i c e, A l

22   T h o m a s; f o r m e r c i t y m a n a g e r, M a u r i c e J o n e s; c u r r e n t c i t y

23   m a n a g e r, T a r r o n R i c h a r d s o n; V i r g i n i a S t a t e P o l i c e, L t . B e c k y

24   C r a n n i s- C u r l; a n d t h e c i t y i t s e l f, a l l e g i n g v i o l a t i o n s o f

25   t h e i r F i r s t A m e n d m e n t r i g h t s o f f r e e s p e e c h a n d e x p r e s s i o n.
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 4 of 39 Pageid#: 642
                                                                                                                4



 1                    S p e c i f i c a l l y, p l a i n t i f f s a l l e g e t h a t d e f e n d a n t s

 2   p e r m i t t e d t h e h e c k l e r' s v e t o b y s t a n d i n g d o w n a n d r e f u s i n g t o

 3   protect the Alt-Right so that the rally could proceed as

 4   p l a n n e d.       Plaintiffs have not stated a claim against Chief

 5   T h o m a s, f o r f o u r r e a s o n s.         F i r s t, t h e r e a r e n o f a c t s t o

 6   s u p p o r t t h e c l a i m o f a n a l l e g e d h e c k l e r' s v e t o.             S e c o n d,

 7   C h i e f T h o m a s d i d n o t h a v e a d u t y t o p r o t e c t t h e p l a i n t i f f s.

 8   T h i r d, t h e r e a r e n o f a c ts t o s u p p o r t a c l a i m o f s u p e r v i s o r y

 9   l i a b i l i t y.      A n d f i n a ll y , C h i e f T h o m a s i s e n t i t l e d t o

10   q u a l i f i e d i m m u n i t y.

11                    T u r n i n g f i r s t t o t h e h e c k l e r' s v e t o.         A h e c k l e r' s

12   veto occurs when an enforcement action is taken against a

13   p e a c e f u l s p e a k e r b a s e d o n a l i s t e n e r' s r e a c t i o n t o t h a t

14   s p e e c h.      T h a t i s n o t w h a t o c c u r r e d o n A u g u s t 1 2 , 2 0 1 7, a n d i s

15   n o t w h a t p l a i n t i f f s a l l e g e i n t h e i r c o m p l a i n t.          There was

16   mutual combat and violence among protestors and

17   c o u n t e r- p r o t e s t o r s l e a d i n g t o t h e d e c l a r a t i o n o f a n u n l a w f u l

18   a s s e m b l y a n d d i s p e r s a l o f t h e e n t i r e c r o w d.           By its very

19   n a t u r e, t h a t w a s a c o n t e n t a n d v i e w p o i n t- n e u t r a l r e s t r i c t i o n

20   o f s p e e c h.        F u r t h e r m o r e, i t w a s a n a c t i o n w h o l l y w i t h i n t h e

21   d e f e n d a n t s' r i g h t s t o t a k e.

22                    The Supreme Court of the United States in Cantwell v.

23   C o n n e c t i c u t s t a t e d:      " W h e n c l e a r a n d p r e s e n t d a n g e r, a r i o t,

24   d i s o r d e r, i n t e r f e r e n c e w i t h t r a f f i c u p o n t h e p u b l i c s t r e e t s,

25   o r o t h e r i m m e d i a t e t h r e a t t o p u b l i c s a f e t y, p e a c e o r o r d e r
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 5 of 39 Pageid#: 643
                                                                                                              5



 1   a p p e a r s, t h e p o w e r o f a s t a t e t o p r e v e n t o r p u n i s h i s

 2   o b v i o u s. "

 3                 H e r e, t h e V i r g i n i a u n l a w f u l a s s e m b l y s t a t u t e p r o v i d e s

 4   t h a t a n a s s e m b l y i s u n l a w f u l, " w h e n e v e r t h r e e o r m o r e p e r s o n s

 5   assembled share the common intent to advance some lawful or

 6   unlawful purpose by the commission of an act or acts of

 7   u n l a w f u l f o r c e o r v i o l e n c e l i k e l y t o j e o p a r d i z e, s e r i o u s l y,

 8   p u b l i c s a f e t y" - -

 9                 T H E C O U R T:    Are sufficient facts in the complaint to

10   support that both sides were engaged in --

11                 M S . Y O R K:     - - i n v i o l e n c e, Y o u r H o n o r?

12                 T H E C O U R T:    - - d i s o r d e r l y o r v i o l e n t c o n d u c t?

13                 M S . Y O R K:     Y e s , t h e r e a r e , Y o u r H o n o r.

14                 While the complaint does attempt to portray the

15   A l t - R i g h t a s i n n o c e n t v i c t i m s o f t h e A n t i f a c o n d u c t, i f y o u

16   l o o k a t t h e H e a p h y r e p o r t, w h i c h i s m e n t i o n e d i n t h e

17   complaint and can be considered at the motion to dismiss

18   s t a g e, i t i s c l e a r t h a t t h e r e w a s m u t u a l c o m b a t a n d v i o l e n c e

19   a m o n g a l l t h o s e i n a t t e n d a n c e.

20                 T H E C O U R T:    The Heaphy report is not a part of the

21   c o m p l a i n t.

22                 M S . Y O R K:     If the Heaphy report is not a part of the

23   c o m p l a i n t, Y o u r H o n o r, y e s , w e b e l i e v e t h a t t h e r e a r e

24   sufficient allegations in the complaint itself to demonstrate

25   t h a t t h e r e w a s m u t u a l v i o l e n c e.
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 6 of 39 Pageid#: 644
                                                                                                               6



 1                  T H E C O U R T:       Let me ask you before we go on.                       Would

 2   you contest incorporating the Heaphy report into the

 3   c o m p l a i n t a s a n i n t e g r a l p a r t o f t h e d o c u m e n t?

 4                  M S . Y O R K:       Do we contest incorporating the Heaphy

 5   r e p o r t?       N o , Y o u r H o n o r.

 6                  T H E C O U R T:       I'll ask all the parties the same

 7   q u e s t i o n.

 8                  M R . K O L E N I C H:     J i m K o l e n i c h f o r t h e p l a i n t i f f, Y o u r

 9   H o n o r.     We do not contest incorporating the Heaphy report as

10   a n i n t e g r a l p a r t o f t h e c o m p l a i n t.

11                  M S . M C N E I L L:      Erin McNeill on behalf

12   o f L t . C r a n n i s- C u r l.       W e d o n o t c o n t e s t.

13                  M S . F E S S I E R:      Rosalie Fessier on behalf of Maurice

14   J o n e s.     W e d o n o t c o n t e s t.

15                  M R . M I L N O R:       On behalf of the City and Tarron

16   R i c h a r d s o n, w e d o n ' t c o n t e s t t h e p a r t o f t h e a l l e g a t i o ns i n

17   t h e c o m p l a i n t - - n o t t h e t r u t h, b u t i t i s p a r t o f t h e

18   c o m p l a i n t.

19                  M R . C O R R I G A N:     Y o u r H o n o r, I ' m D a v i d C o r r i g a n.    I

20   a l s o r e p r e s e n t C h i e f T h o m a s w i t h M s . Y o r k.

21                  M S . Y O R K:       Y o u r H o n o r, s o w e d o b e l i e v e t h e

22   a l l e g a t i o ns i n t h e c o m p l a i n t, e v e n a b s e n t t h e H e a p h y r e p o r t,

23   support the fact there was mutual combat and mutual violence

24   s u c h t h a t t h e u n l a w f u l a s s e m b l y c o u l d b e d e c l a r e d.      The

25   d e c l a r a t i o n o f u n l a w f u l a s s e m b l y h a s n o t b e e n c h a l l e n g e d.       So
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 7 of 39 Pageid#: 645
                                                                                                              7



 1   i t i s a f a c t t h a t w a s d e c l a r e d.        And the United States

 2   District Court for the Eastern District of Virginia in United

 3   S t e e l W o r k e rs v . D a l t o n r u l e d t h a t t h e u n l a w f u l a s s e m b l y

 4   statute does not impermissibly infringe on First Amendment

 5   r i g h t s.    T h a t h o l d i n g i s c o n s i s t e n t w i t h t h e S u p r e m e C o u r t' s

 6   decision in Cantwell that the police can regulate speech when

 7   t h e r e' s a t h r e a t t o p u b l i c s a f e t y.

 8                  S o , Y o u r H o n o r, A u g u s t 1 2 , 2 0 1 7, w a s n o t a h e c k l e r' s

 9   v e t o b u t a c o n t e n t a n d v i e wp o i n t- n e u t r a l p o l i c e d e c i s i o n t o

10   p r o t e c t t h e p u b l i c s a f e t y.    The facts of this case stand in

11   s t a r k c o n t r a s t w i t h t h a t o f B i b l e B e l i e v e r s v . W a y n e C o u n t y,

12   Michigan in which the Sixth Circuit Court of Appeals

13   determined that the county violated the Bible Believers First

14   A m e n d m e n t r i g h t s b y e f f e c t u a t i n g a h e c k l e r' s v e t o.   In that

15   c a s e, t h e r e w a s a n e v a n g e l i c a l g r o u p t h a t a t t e n d e d a n A r a b

16   festival to try to convert non-believers and call sinners to

17   r e p e n t.    They walked through the festival wearing T-shirts

18   bearing their message and carrying signs and even carried a

19   s e v e r e d p i g ' s h e a d o n a s t i c k.      They preached to the festival

20   a t t e n d e e s, a n d o n l o o k e r s b e g a n t o t h r o w b o t t l e s a n d d e b r i s.

21   E a c h t i m e a p o l i c e o f f i c e r w o u l d a p p r o a c h t h e c r o w d, t h e

22   a c t i o n s w o u l d c e a s e.   B u t t h e n, e v e n t u a l l y, t h e B i b l e

23   Believers were removed from the festival in lieu of being

24   a r r e s t e d f o r d i s o r d e r l y c o n d u c t, a n d t h e p o l i c e i n f o r m e d t h e m

25   t h a t t h e y w e r e " a t t r a c t i n g a c r o w d a n d a f f e c ti n g p u b l i c
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 8 of 39 Pageid#: 646
                                                                                                                8



 1   s a f e t y. "      T h e d i s t r i c t c o u r t g r a n t e d t h e d e f e n d a n t' s m o t i o n

 2   f o r s u m m a r y j u d g m e n t, a n d a p a n e l o f t h e S i x t h C i r c u i t

 3   a f f i r m e d, b u t e n b a n c, t h e S i x t h C i r c u i t r e v e r s e d b e c a u s e

 4   there were less restrictive means available to maintain

 5   public order in lieu of removing the Bible Believers from the

 6   f e s t i v a l.

 7                    But unlike the situation in Bible Believers where you

 8   had a peaceful demonstration that was then bombarded by

 9   a s s a u l t s o f o n l o o k e r s, p l a i n t i f f s w e r e n o t p a r t o f a p e a c e f u l

10   p r o t e s to r g r o u p t h a t w a s d i s p e r s e d b e c a u s e o f t h e a c t i o n s o f

11   o n l o o k e r s a n d l i s t e n e r s.     Faced with the unlawful assembly

12   i n v o l v i n g b o t h p r o t e s t o r s a n d c o u n t e r- p r o t e s t o r s, l a w

13   e n f o r c e m e n t d i s p e r s e d t h e e n t i r e c r o w d, a n d t h a t w a s a

14   c o n t e n t a n d v i e w p o i n t m u t u a l r e s t r i c t i o n o f s p e e c h, d i d n o t

15   c o n s t i t u t e a h e c k l e r' s v e t o a n d , t h e r e f o r e, d i d n o t v i o l a t e

16   t h e p l a i n t i f f' s F i r s t A m e n d m e n t c l a i m.

17                    M o r e o v e r, i n s u p p o r t o f t h e i r F i r s t A m e n d m e n t c l a i m,

18   plaintiffs rely heavily on the allegation that law

19   enforcement did not take sufficient action to quell the

20   c o u n t e r- p r o t e s t o r s, i n s t e a d p u r p o s ef u l l y d o i n g n o t h i n g s o

21   t h a t t h e y c o u l d d e c l a r e u n l a w f u l a s s e m b l y.      But plaintiffs

22   s t i l l h a v e a c o n s t i t u t i o n a l r i g h t t o p r o t e c t i o n.      It is

23   w e l l- e s t a b l i s h e d u n d e r t h e S u p r e m e C o u r t, t h e F o u r t h C i r c u i t

24   a n d e v e n t h i s C o u r t' s p r e c e d e n t t h a t t h e r e' s n o

25   constitutional right to police protection from unlawful acts
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 9 of 39 Pageid#: 647
                                                                                                              9



 1   b y p r i v a t e c i t i z e n s.    I n f a c t, t h i s C o u r t i n T u r n e r v . T h o m a s

 2   held that there was no clearly established right to police

 3   p r o t e c t i o n w h e n a c o u n t e r- p r o t e s t o r w a s i n j u r e d d u r i n g t h e

 4   A u g u s t 1 2 , 2 0 1 7, U n i t e t h e R i g h t r a l l y.        Similar to

 5   p l a i n t i f f s i n t h i s c a s e, M r . T u r n e r a r g u e d t h a t t h e r e w a s a

 6   s t a n d- d o w n o r d e r a n d p o l i c e t o o k n o a c t i o n t o p r o t e c t h i m

 7   f r o m v i o l e n t p r o t e s t o r s.   T h i s C o u r t c o n c l u d e d, a n d t h e

 8   F o u r t h C i r c u i t a f f i r m e d, t h a t C h i e f T h o m a s w a s e n t i t l e d t o

 9   qualified immunity because there was no constitutional duty

10   t o p r o t e c t.     N e v e r t h e l e s s, p l a i n t i f f s h e r e a r g u e t h a t l a w

11   enforcement had an affirmative duty to protect their right to

12   f r e e s p e e c h.

13                 In Deshaney v. Winnebago County Department of Social

14   S e r v i c e s, t h e S u p r e m e C o u r t c o n c l u d e d t h e F o u r t e e n t h

15   Amendment language of "no state shall deprive any person of

16   l i f e, l i b e r t y o r p r o p e r t y w i t h o u t d u e p r o c e s s o f l a w " w a s a

17   l i m i t a t i o n o n t h e s t a t e' s p o w e r t o a c t , n o t a g u a r a n t e e o f

18   c e r t a i n m i n i m a l l e v e l s o f s a f e t y a n d s e c u r i t y.     The court

19   determined that the Fourteenth Amendment did not confer an

20   affirmative right to governmental aid, even where necessary

21   t o s e c u r e l i f e, l i b e r t y o r p r o p e r t y.

22                 S i m i l a r t o t h e l a n g u a g e o f t h e F o u r t e e n t h A m e n d m e n t,

23   t h e F i r s t A m e n d m e n t p r o v i d e s, i n r e l e v a n t p a r t, t h a t

24   "Congress shall make no law abridging the freedom of speech

25   or the press or the right of the people to peacefully
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 10 of 39 Pageid#: 648
                                                                                                              10



 1   a s s e m b l e. "    T h i s , l i k e w i s e, l i m i t s g o v e r n m e n t' s p o w e r t o a c t

 2   and does not confer an affirmative right to governmental aid.

 3                 I f t h e r e' s n o c o n s t i t u t i o n a l r i g h t t o p r o t e c t i o n o f

 4   o n e ' s l i f e f r o m v i o l e n c e u n d e r t h e F o u r t e e n t h A m e n d m e n t,

 5   t h e r e' s c e r t a i n l y n o c o n s t i t u t i o n a l r i g h t t o p r o t e c t i o n o f

 6   f r e e s p e e c h u n d e r t h e F i r s t A m e n d m e n t.       F o r t h e s e r e a s o n s,

 7   the plaintiffs have not stated a claim for violation of the

 8   F i r s t A m e n d m e n t.

 9                 Nor have they stated a claim against Chief Thomas for

10   s u p e r v i s o r y l i a b i l i t y.     Plaintiffs seem to hold Chief Thomas

11   liable because he was supervising city police officers and

12   allegedly caused them to fail in their duty not to acquiesce

13   t o t h e h e c k l e r' s v e t o.          Shaw v. Stroud established a

14   t h r e e- p a r t t e s t f o r e s t a b l i s h i n g s u p e r v i s o r y l i a b i l i t y u n d e r

15   S e c t i o n 1 9 8 3.     The supervisor must have actual or

16   constructive knowledge that his subordinate engaged in

17   conduct that posed a "pervasive and unreasonable risk of

18   c o n s t i t u t i o n a l i n j u r y. "    T h e s u p e r v i s o r' s r e s p o n s e t o t h a t

19   knowledge must be so inadequate as to show deliberate

20   i n d i f f e r e n c e o r t a c i t a u t h o r i z a t i o n, a n d t h e r e m u s t b e a n

21   a f f i r m a t i v e c a u s a l l i n k b e t w e e n t h e s u p e r v i s o r' s i n a c t i o n a n d

22   t h e p a r t i c u l a r c o n s t i t u t i o n a l i n j u r y.

23                 H e r e, p l a i n t i f f s' c l a i m f o r s u p e r v i s o r y l i a b i l i t y

24   fails for the same reason that the First Amendment claim

25   f a i l s; n a m e l y, t h a t t h e y d i d n o t h a v e a c o n s t i t u t i o n a l r i g h t
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 11 of 39 Pageid#: 649
                                                                                                            11



 1   t o b e p r o t e c t e d a n d t h e r e w a s n o c o n s t i t u t i o n a l i n j u r y.

 2                  M o r e o v e r, e v e n i f p l a i n t i f f s h a v e s t a t e d a c l a i m,

 3   C h i e f T h o m a s i s e n t i t l e d t o q u a l i f i e d i m m u n i t y.     This Court

 4   p r e v i o u s l y d e t e r m i n ed i n T u r n e r v . T h o m a s t h a t C h i e f T h o m a s

 5   was entitled to qualified immunity for the acts of August 12,

 6   2 0 1 7, a d e c i s i o n t h a t w a s a f f i r m e d b y t h e F o u r t h C i r c u i t a n d

 7   for which cert was denied by the Supreme Court of the United

 8   S t a t e s.    The Court should reach the same decision in this

 9   c a s e.

10                  A s Y o u r H o n o r i s a w a r e, t h e r e a r e t w o p r o n g s t o

11   q u a l i f i e d i m m u n i t y:   F i r s t; t h a t t h e f a c t s a l l e g e a v i o l a t i o n

12   o f a c o n s t i t u t i o n a l r i g h t; a n d s e c o n d, t h a t t h e r i g h t w a s

13   c l e a r l y e s t a b l i s h e d a t t h e t i m e o f t h e v i o l a t i o n.      As argued

14   o n b r i e f a n d h e r e t o d a y, t h e f a c t s i n t h e c o m p l a i n t d o n o t

15   a l l e g e a v i o l a t i o n o f p l a i n t i f f s' c o n s t i t u t i o n a l r i g h t s.

16   F u r t h e r m o r e, s u c h a r i g h t w a s n o t c l e a r l y e s t a b l i s h e d o n

17   A u g u s t 1 2 , 2 0 1 7.

18                  T o d e t e r m i n e i f a r i g h t i s c l e a r l y e s t a b l i s h e d, t h e

19   l a w m u s t b e p a r t i c u l a r i z e d t o t h e f a c t s o f t h e c a s e.         A Court

20   must ask whether it would have been clear to a reasonable

21   officer that the alleged conduct was unlawful in the

22   s i t u a t i o n h e c o n f r o n t e d.   This Court has already determined

23   that it was not clearly established that ordering officers

24   not to intervene in private violence between protestors was

25   a n a f f i r m a t i v e a c t w i t h i n t h e s t a t e c r e a t e d d a n g e r d o c t r i n e.
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 12 of 39 Pageid#: 650
                                                                                                              12



 1   T h a t d e c i s i o n w a s a f f i r m e d o n a p p e a l.       I f a n y t h i n g, i t w a s

 2   clearly established at the time of the Unite the Right rally

 3   that failing to intervene in private violence does not

 4   v i o l a t e a n y c o n s t i t u t i o n a l r i g h t s.    F o r e x a m p l e, i n J o h n s o n

 5   v . C i t y o f S e a t t l e, t h e N i n t h C i r c u i t c o n c l u d e d t h a t a

 6   passive operational plan in which law enforcement did not

 7   engage with violent actors did not amount to a constitutional

 8   v i o l a t i o n.

 9                 S i m i l a r l y, i t w a s n o t c l e a r l y e s t a b l i s h e d h e r e t h a t

10   C h i e f T h o m a s w o u l d v i o l a t e p l a i n t i f f s' F i r s t A m e n d m e n t r i g h t s

11   by declaring an unlawful assembly in the wake of violence and

12   f i g h t i n g a m o n g s t p r o t e s t o r s a n d c o u n t e r- p r o t e s t o r s a n d

13   d i s p e r s i n g t h e e n t i r e c r o w d.     Because plaintiffs have not --

14                 T H E C O U R T:     How much violence did it take before he

15   w a s e n t i t l e d t o s h u t i t d o w n?

16                 M S . Y O R K:     Y o u r H o n o r, t h e l a w e n f o r c e m e n t m u s t m a k e

17   t h e d e c i s i o n t h a t t h e u n l a w f u l a s s e m b l y s t a t u t e w a s v i o l a t e d.

18   So there has to be acts of unlawful force or violence likely

19   t o j e o p a r d i z e, s e r i o u s l y, p u b l i c s a f e t y, a n d t h a t d e c i s i o n

20   w a s m a d e a n d i t h a s n o t b e e n c h a l l e n g e d, a n d i t ' s a d m i t t e d i n

21   the complaint that an unlawful assembly was declared and the

22   e n t i r e t y o f t h e c r o w d w a s d i s p e r s e d.

23                 T H E C O U R T:     The chief had determined that violence

24   w o u l d o c c u r.

25                 M S . Y O R K:     I t w a s o c c u r r i n g a n d t h a t' s w h y t h e
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 13 of 39 Pageid#: 651
                                                                                                          13



 1   u n l a w f u l a s s e m b l y w a s d e c l a r e d.

 2                 T H E C O U R T:     W h e n t h e p e o p l e g o t t o g e t h e r, w a s h e

 3   required to take any less restrictive type of action that

 4   might have prevented this --

 5                 M S . Y O R K:     T h e r e' s n o p r e e m p t i v e a c t i o n - -

 6                 T H E C O U R T:     -- that would have prevented him from

 7   h a v i n g t o d e c l a r e a n u n l a w f u l a s s e m b l y?

 8                 M S . Y O R K:     N o , Y o u r H o n o r.     Because there is no duty

 9   t o p r o t e c t u n d e r t h e F i r s t A m e n d m e n t, j u s t l i k e t h e r e' s n o

10   d u t y t o p r o t e c t u n d e r t h e F o u r t e e n t h A m e n d m e n t, t h e r e w a s n o

11   a c t i o n t h a t w a s r e q u i r e d t o b e t a k e n, s h o r t o f d e c l a r i n g t h e

12   u n l a w f u l a s s e m b l y, b e c a u s e a l l o f t h e c r o w d w a s d i s p e r s e d.

13   It was necessarily a content and viewpoint neutral

14   r e s t r i c t i o n o n s p e e c h.    E v e r y o n e w a s d i s p e r s e d, n o t j u s t t h e

15   A l t - R i g h t, a n d n o t j u s t t h e c o u n t e r- p r o t e s t o r s.

16                 T H E C O U R T:     W e l l, i f h e k n e w t h e r e w a s g o i n g t o b e

17   disorderly conduct there or enough violence to declare the

18   u n l a w f u l a s s e m b l y - - h e w a i t s t o d o t h a t.       He knows he's

19   g o i n g t o s h u t d o w n.      His plan is to shut the whole thing down

20   and will deny the plaintiffs their -- they have the permit to

21   m a k e t h e i r s p e e c h.     I s h e h e l p i n g t h e h e c k l e r s?

22                 M S . Y O R K:     N o , Y o u r H o n o r.     B e c a u s e t h e r e' s n o

23   affirmative duty of the state to take the action the

24   plaintiffs neglect to have taken to protect their right to

25   s p e e c h, j u s t l i k e t h e r e w a s n o - - t h i s C o u r t h a s d e t e r m i n e d
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 14 of 39 Pageid#: 652
                                                                                                             14



 1   there was no duty to protect under the Fourteenth Amendment

 2   i n t h a t s i t u a t i o n, t o i n t e r v e n e a n d t a k e a c t i o n, l a w

 3   enforcement did not have a duty to intervene and take action

 4   i n o r d e r t o p e r m i t t h e s p e e c h t o c o n t i n u e.         They have a duty

 5   n o t t o s u p p r e s s s p e e c h, b u t o n c e t h e v i o l e n c e e n s u e d, t h e

 6   unlawful assembly statute was triggered and everyone was

 7   d i s p e r s e d.   S o t h e r e w a s n o h e c k l e r' s v e t o.         It's not like

 8   Bible Believers where you had a passive group that was --

 9                 T H E C O U R T:       I k n o w h e s h u t d o w n b o t h.       T h e r e' s n o

10   q u e s t i o n a b o u t t h a t.      But since he was anticipating declaring

11   an unlawful assembly -- he pretty much knew it was going to

12   come to that point -- was he required to take any action that

13   would have been less of a deterrent to the First Amendment

14   r i g h t s o f a p a r t y?

15                 M S . Y O R K:     Y o u r H o n o r, i t ' s o u r p o s i t i o n t h a t h e d i d

16   n o t h a v e t o t a k e l e s s r e s t r i c t i v e a c t i o n.       T h e r e' s n o c a s e

17   l a w t o s u g g e s t t h a t t h e r e' s a n a f f i r ma t i v e d u t y t o p r o t e c t

18   t h e r i g h ts o f f r e e s p e e c h.         T h e r e' s n o a f f i r m a t i v e d u t y t o

19   p r o t e c t o n e ' s l i f e u n d e r t h e F o u r t e e n t h A m e n d m e n t.     So there

20   w a s n o d u t y t h e r e, Y o u r H o n o r.

21                 I w o u l d a c c e d e t o m y c o - c o u n s e l.

22                 T H E C O U R T:       A l l r i g h t.

23                 M S . M C N E I L L:      E r i n M c N e i l l, Y o u r H o n o r, r e p r e s e n t i n g

24   L t . C r a n n i s- C u r l o f t h e V i r g i n i a S t a t e P o l i c e.

25                 L t . C r a n n i s- C u r l i s i n a v e r y s i m i l a r p o s i t i o n w i t h
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 15 of 39 Pageid#: 653
                                                                                                              15



 1   respect to the law as Chief Thomas so I won't go over the

 2   p o i n ts t h a t M s . Y o r k j u s t m a d e f o r t h i s C o u r t.          I would like

 3   t o s a y , h o w e v e r, i n r e s p o n s e t o t h e C o u r t' s l a s t q u e s t i o n,

 4   that the police did take intermediate steps before the

 5   g o v e r n o r d e c l a r e d t h e u n l a w f u l a s s e m b l y.   They were visibly

 6   present everywhere throughout the planned area where this

 7   r a l l y w o u l d o c c u r, a n d t h r o u g h r o u t e s t o E m a n c i p a t i o n P a r k.

 8   They had barriers set up for the speakers and police manning

 9   those barriers in an attempt to divide the hostile crowd from

10   t h e i n f l a m m a t o r y s p e a k e r s, a n d t h o s e t w o i n t e r m e d i a t e s t e p s

11   were specifically cited by the Sixth Circuit in Bible

12   Believers as being appropriate intermediate steps that law

13   enforcement should take before they attempt to interrupt the

14   s p e e c h o r r e s t r i c t t h e s p e e c h, a n d b o t h o f t h o s e a c t i o n s w e r e

15   t a k e n.

16                 I n B i b l e B e l i e v e r s, t h e S i x t h C i r c u i t e x p r e s s l y s a i d

17   t h a t b e c a u s e t h e p o l i c e, w h e n t h e y w e r e p r e s e n t, d i d q u e l l

18   t h e h o s t i l e r e a c t i o n o f t h e c r o w d, r e s t r i c t i n g t h e s p e e c h

19   w a s n' t a n a p p r o p r i a t e s t e p b e c a u s e s i m p l y a g r e a t e r p o l i c e

20   p r e s e n c e w o u l d h a v e i n t e r r u p t e d, s l o w e d o r s t o p p e d t h e

21   v i o l e n c e.   A n d i n t h i s c a s e, t h e p o l i c e d i d h a v e a n e x t r e m e l y

22   visible presence throughout that area in an attempt to

23   d i s s u a d e t h e c r o w d f r o m r e a c t i n g w i t h u n l a w f u l v i o l e n c e, a n d

24   t h a t i s a n a p p r o p r i a t e i n t e r m e d i a t e s t e p.    Barriers were

25   another intermediate step that was cited by the Sixth Circuit
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 16 of 39 Pageid#: 654
                                                                                                             16



 1   a s b e i n g a p p r o p r i a t e b e f o r e i n t e r r u p t i n g t h e s p e e c h, a n d

 2   t h o s e w e r e p r e s e n t a n d m a n n e d a t t h e t i m e.

 3                  F i n a l l y, i n B i b l e B e l i e v e r s, t h e S i x t h C i r c u i t

 4   expressly said that the police don't have to go down with the

 5   s p e a k e r, a l t h o u g h t h e y c a n ' t t u r n a c o m p l e t e b l i n d e y e , e v e n

 6   i n t h e S i x t h C i r c u i t, t o t h e p o s s i b i l i t y o f h o s t i l i t y l i k e

 7   t h o s e p o l i c e d i d a t t h e A r a b f e s t i v a l.      They simply walked

 8   away and let the peaceful speakers be victimized by the

 9   i n f l a m e d c r o w d.    H e r e, t h e p o l i c e w e r e s t a n d i n g b y , b u t t h e y

10   don't have to put their own health and safety in jeopardy to

11   i n t e r v e n e i n s t o p p i n g a v i o l e n t r e a c t i o n t o a s p e a k e r.

12   T h a t' s e v e n i n t h a t B i b l e B e l i e v e r s c a s e f r o m t h e S i x t h

13   C i r c u i t, w h i c h g o e s b e y o n d a n y t h i n g w e h a v e h e r e i n t h e

14   F o u r t h.

15                  I w o u l d a l s o s a y t h a t t h i s a c t u a l l y i s n ' t a h e c k l e r' s

16   v e t o c a s e.     M r . K e s s l e r m a d e a h e c k l e r' s v e t o c a s e w h e n h e

17   c h a l l e n g e d t h e r e v o c a t i o n o f t h e p e r m i t f o r t h e r a l l y.         He

18   a r g u e d t h a t t o r e s t r i c t h i s p e r m i t, b e c a u s e t h e r e w a s

19   v i o l e n c e a n t i c i p a t e d - - t h a t' s a h e c k l e r' s v e t o, a n d t h a t

20   f a c t p a t t e r n f i t s a h e c k l e r' s v e t o a r g u m e n t a l i t t l e b e t t e r.

21   B u t , h e r e, w e ' r e t a l k i n g a b o u t w h a t a c t u a l l y h a p p e n e d a t t h e

22   r a l l y, a n d t h e c o m p l a i n t d o e s n o t s e e m t o d i s p u t e t h a t o n c e

23   t h e r a l l y b e c o m e s a r i o t, t h e s t a t e c e r t a i n l y c a n d i s r u p t a

24   r i o t o r d i s p e r s e a l l p e o p l e e q u a l l y, a n d t h a t' s n o t a

25   h e c k l e r' s v e t o.     It appears Kessler is trying to make an
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 17 of 39 Pageid#: 655
                                                                                                          17



 1   argument that he had a greater right to police protection to

 2   p r e v e n t t h e i n f l a m e d r e a c t i o n o f t h e c r o w d o r , s p e c i f i c a l l y,

 3   A n t i f a.    But that puts us more squarely under the fact

 4   p a t t e r n o f T u r n e r v T h o m a s t h a n B i b l e B e l i e v e r s.

 5                  I n T u r n e r v . T h o m a s, a s t h i s C o u r t k n o w s - - i t w a s

 6   d e c i d e d i n t h i s c o u r t.      T h a t' s w h e r e y o u h a v e p r o t e s t o r s w h o

 7   w a n t t o s p e a k.       T h e y' r e p u t i n j e o p a r d y b y

 8   c o u n t e r- p r o t e s t o r s.   A s M s . Y o r k a l r e a d y v e r y a b l y a r g u e d,

 9   that was a case where Mr. Thomas was relying on his right to

10   life and personal security and that the state had a duty to

11   p r o t e c t t h a t c o n s t i t u t i o n a l r i g h t t o l i f e.   But this Court

12   f o u n d, c o r r e c t l y, a n d w a s a f f i r m e d o n t h a t p o i n t, a n d c e r t

13   w a s d e n i e d b y t h e S u p r e m e C o u r t, t h a t t h e r e i s n o r i g h t t o

14   p o l i c e p r o t e c t i o n, n o t e v e n t o p r o t e c t y o u r l i f e o r p e r s o n a l

15   s a f e t y.    H e r e, M r . K e s s l e r a t t e m p t s t o r e c a s t t h a t s a m e

16   a r g u m e n t, b u t i n s t e a d o f a r i g h t t o l i f e, i t ' s a l i b e r t y

17   i n t e r e s t i n h i s r i g h t t o f r e e s p e e c h.       B u t t h e r e' s n o g r e a t e r

18   right to police protection to protect your free speech than

19   t h e r e i s t o p r o t e c t y o u r l i f e, c e r t a i n l y, a n d t h e s e f a c t s

20   d o n ' t e v e n a p p r o a c h t h e c a s e l a w t h a t w e h a v e.         In that line

21   of cases that were predecessors to Turner v. Thomas where you

22   have really egregious facts where the police absolutely knew

23   something happened -- they had a person in custody and

24   released the person to commit violence -- the Antifa was

25   n e v e r i n p o l i c e c u s t o d y, a n d i n f a c t, t h e c o m p l a i n t g o e s
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 18 of 39 Pageid#: 656
                                                                                                              18



 1   through pages and pages of allegations of how Antifa follows

 2   the Alt-Right around the country and has disrupted multiple

 3   r a l l i e s a n d s p e e c h e s a r o u n d t h e c o u n t r y, c l e a r l y s h o w i n g t h a t

 4   the Antifa reaction was not set in motion by any of the

 5   d e f e n d a n t s.   A n d , f u r t h e r m o r e, t h e c o m p l a i n t i t s e l f a c t u a l l y

 6   takes the step of discussing what happened at another

 7   A l t - R i g h t r a l l y b e f o r e M r . K e s s l e r' s w h e r e t h e p o l i c e

 8   provided a more active protection so that those KKK members

 9   could get in and out of their parking deck without being

10   h a r m e d, a n d t h e c o m p l a i n t e v e n a d m i t s t h a t t h o s e p o l i c e

11   o f f i c e r s w e r e a s s a u l te d b y t h e c r o w d, t h a t t h e y w e r e n' t

12   e f f e c t i v e i n c o m p l e t e l y p r e v e n t i n g t h e v i o l e n c e, a n d t h a t

13   t h a t i n f o r m e d t h e r e a c t i o n i n M r . K e s s l e r' s - - a t M r .

14   K e s s l e r' s r a l l y.    T h a t' s i n t h e c o m p l a i n t i t s e l f, w i t h o u t

15   i n c o r p o r a t i n g a n y d o c u m e n t s, t h a t t h e p o l i c e h a d t h a t p r i o r

16   r e a c t i o n f r o m A n t i f a a n d w e r e n' t a b l e t o s t o p t h e m f r o m

17   a t t a c k i n g t h e K K K a t a n e a r l i e r r a l l y.        T h e r e f o r e, y o u h a v e

18   right in the complaint that the Antifa reaction was not

19   s o m e t h i n g s e t i n m o t i o n b y t h e s t a t e, n o r w a s i t s o m e t h i n g

20   t h a t c o u l d h a v e e f f e c t i v e l y b e e n p r e v e n t e d b y t h e s t a t e.       And

21   the case law is very clear even in the Sixth Circuit where

22   t h e y' v e a r t i c u l a t e d t h i s h e c k l e r' s v e t o i n g r e a t e r d e t a i l

23   than we have here in the Fourth that the police don't have to

24   p u t t h e m s e l v e s i n j e o p a r d y t o s a v e a s p e a ke r , a n d t h e

25   c o m p l a i n t i s u n u s u a l l y d e t a i l e d i n a d m i t t i n g t h o s e f a c t s.
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 19 of 39 Pageid#: 657
                                                                                                             19



 1                 Y o u r H o n o r, I j u s t d i d w a n t t o a d d b e f o r e I c o n c l u d e

 2   t h a t t h e c o m p l a i n t i t s e l f d o e s r e f e r e n c e m u t u a l c o m b a t,

 3   a l t h o u g h o b l i q u e l y.     Although it does say with respect to Lt.

 4   C r a n n i s- C u r l t h a t s h e w a s c o n c e r n e d a b o u t s e n d i n g h e r

 5   o f f i c e r s o u t i n t o t h e j e o p a r d y, t h a t t h e y w e r e o b s e r v i n g

 6   m u t u a l c o m b a t.    At least from the perspective of the

 7   d e f e n d a n t s, t h e y b e l i e v e d t h a t b o t h s i d e s w e r e e n g a g e d i n

 8   m u t u a l c o m b a t, a n d t h a t' s i n t h e c o m p l a i n t i t s e l f, w i t h o u t

 9   incorporating the report that the perception was that there

10   was mutual combat and that the combatants were from both

11   s i d e s, a s a l l e g e d i n t h e c o m p l a i n t.

12                 O t h e r t h a n t h a t, I w o u l d s t a n d o n w h a t M s . Y o r k

13   a r t i c u l a t e d f o r C h i e f T h o m a s.   The case law applies very

14   s i m i l a r l y t o L t . C r a n n i s- C u r l b e c a u s e t h e r e' s n o r i g h t t o

15   p o l i c e p r o t e c t i o n t o p r e v e n t A n t i f a' s v i o l e n t r e a c t i o n b e y o n d

16   t h e p r e v e n t a t i v e m e a s u r e s t h e y t o o k t h a t p r o v e d i n e f f e c t i v e.

17   There could be no supervisory liability for officers who

18   d i d n' t v i o l a t e M r . K e s s l e r' s r i g h t s, a n d c e r t a i n l y n o s t a t e

19   a c t o r i s l i a b l e f o r t h e w r o n g f u l a c t s o f t h i r d p a r t i e s.

20                 The qualified immunity analysis from Turner v. Thomas

21   i s e x a c t l y t h e s a m e a s i t i s i n t h i s c a s e.            None of the state

22   actors in this case had notice that they had this duty to

23   p r o t e c t M r . K e s s l e r' s r i g h t t o f r e e s p e ec h w i t h o u t a v i o l e n t

24   r e a c t i o n f r o m A n t i f a.     It would be an impossible duty and,

25   f o r t u n a t e l y, h e r e i n t h e F o u r t h, t h e l a w i s q u i t e c l e a r t h a t
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 20 of 39 Pageid#: 658
                                                                                                         20



 1   i t d o e s n' t e x i s t, a n d t h a t h a s b e e n a f f i r m e d b y t h e F o u r t h,

 2   a n d c e r t w a s d e n i e d b y t h e S u p r e m e C o u r t.         I t h i n k t h a t' s a s

 3   clear a statement on the law as we can get.

 4                  S o f o r t h a t r e a s o n, I r e s p e c t f u l l y c o n c l u d e.    Thank

 5   y o u , Y o u r H o n o r.

 6                  T H E C O U R T:       Thank you.

 7                  M S . F E S S I E R:      G o o d m o r n i n g.   I'm Rosalie Fessier here

 8   o n b e h a l f o f M a u r i c e J o n e s.

 9                  M a u r i c e J o n e s w a s t h e f o r m e r c i t y m a n a g e r, a n d h e

10   s t a n d s i n v e r y s i m i l a r p o s i t i o n a s C h i e f T h o m a s.     The

11   allegations against Mr. Jones are even more remote and

12   r e m o v e d t h a n t h e y a r e a g a i n s t C h i e f T h o m a s.      The allegation

13   against Mr. Jones is not that he took any overt act, but

14   rather that he stood by as the city manager while Chief

15   Thomas declared the unlawful assembly and dispersed the

16   entire crowd based upon the mutual combat and violence that

17   b r o k e o u t i n A u g u s t o f 2 0 1 7.          S o f o r t h a t r e a s o n, w e d o a d o p t

18   the arguments put forth by Ms. York on behalf of Chief

19   T h o m a s.    I would just highlight a few additional points

20   b r i e f l y, Y o u r H o n o r.

21                  I n p a r a g r a p h s 5 0 , 5 1 a n d 5 2 o f t h e c o m p l a i n t, t h a t i s

22   where the allegations are contained addressing the mutual

23   combat and mutual violence that broke out that was perceived

24   b y C h i e f T h o m a s a n d b y M r . J o n e s, w h i c h l e d t o t h e u n l a w f u l

25   a s s e m b l y d e c l a r a t i o n.    The Court asked that question
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 21 of 39 Pageid#: 659
                                                                                                             21



 1   p r e v i o u s l y.   I know that all counsel have agreed for the

 2   Court to consider as part of this motion to dismiss the

 3   H e a p h y r e p o r t, b u t t h e r e a r e a l l e g a t i o n s - - s p e c i f i c

 4   allegations in the complaint that do set forth the existence

 5   o f t h e m u t u a l c o m b a t.

 6                 B e c a u s e o f t h a t m u t u a l c o m b a t, a s a r g u e d b e f o r e, i t

 7   r e n d e r s t h e a c t i o n s c o n t e n t- n e u t r a l a n d , t h e r e f o r e, t h e

 8   strict scrutiny analysis that plaintiff argues just simply

 9   d o e s n o t a p p l y.     As has been pointed out, Mr. Thomas has been

10   given qualified immunity in the Turner case under the

11   F o u r t e e n t h A m e n d m e n t a n d , l i k e w i s e, s h o u l d b e g i v e n q u a l i f i e d

12   i m m u n i t y h e r e u n d e r t h e F i r s t A m e n d m e n t.     T h e r e' s n o l a w o n

13   the books that we have been able to locate which identifies a

14   d u t y t o p r o t e c t, a s h a s b e e n a r g u e d.         If Chief Thomas gets

15   q u a l i f i e d i m m u n i t y h e r e, t h e n s o d o e s M r . J o n e s, w h o i s o n l y

16   alleged to have stood by and not fired Chief Thomas as he

17   e n a c t e d t h e u n l a w f u l a s s e m b l y.   F o r t h o s e r e a s o n s, w e a s k t h e

18   C o u r t t o g r a n t o u r m o t i o n t o d i s m i s s.

19                 Thank you.

20                 T H E C O U R T:     Thank you.

21                 M R . M I L N O R:     Y o u r H o n o r, R i c h a r d M i l n o r o n b e h a l f o f

22   t h e C i t y o f C h a r l o t t e s v i l l e a n d i t s c u r r e n t c i t y m a n a g e r,

23   T a r r o n R i c h a r d s o n, w h o w a s s u e d i n h i s o f f i c i a l c a p a c i t y

24   o n l y.

25                 F i r s t, a s t o T a r r o n R i c h a r d s o n, o u r m o t i o n t o d i s m i s s
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 22 of 39 Pageid#: 660
                                                                                                            22



 1   w a s b a s e d o n t h e l a w s e t f o r t h i n o u r b r i e f t h a t,

 2   e s s e n t i a l l y, t h e o f f i c i a l c a p a c i t y c l a i m a g a i n s t h i m i s

 3   d u p l i c a t i v e o f t h e a t t e m p t e d M o n e l l c l a i m a g a i n s t t h e c i t y.

 4   I f t h e r e i s a M o n e l l c l a i m, t h e c a s e l a w i n d i c a t e s a n d s t a t e s

 5   t h a t T a r r o n R i c h a r d s o n s h o u l d b e d i s m i s s e d.    P l a i n t i f f, i n

 6   t h e i r r e s p o n s e, a g r e e s w i t h t h a t s o w e w o u l d a s k t h a t h e b e

 7   d i s m i s s e d.

 8                 For the reasons previously set forth by counsel for

 9   t h e i n d i v i d u a l c a p a c i t y d e f e n d a n t s, w e s u b m i t t h a t s i n c e

10   t h e r e i s n o c l a i m s t a t e d o f a h e c k l e r' s v e t o, n o c l a i m s t a t e d

11   o f a F i r s t A m e n d m e n t c o n s t i t u t i o n a l v i o l a t i o n b y t h e m,

12   t h e r e f o r e, s i n c e t h e r e i s n o u n d e r g i r di n g c o n s t i t u t i o n a l

13   v i o l a t i o n b y e i t h e r T h o m a s o r J o n e s a s a f i n a l p o l i c y m a k e r,

14   b a s e d o n t h e a l l e g a t i o n s i n t h e c o m p l a i n t, t h e c i t y i s

15   e n t i t l e d t o d i s m i s s a l o f t h e M o n e l l c l a i m, s i m i l a r l y t o w h a t

16   w a s d o n e i n T u r n e r v . T h o m a s, w h i c h, a s i n d i c a t e d - - s t a t e d

17   b e f o r e - - w a s a f f i r m e d b y t h e F o u r t h C i r c u i t, a n d t h e n

18   petition for certiorari was denied on January 13th by the

19   U . S . S u p r e m e C o u r t.

20                 B r i e f l y, a s t o t h e m u t u a l c o m b a t a l l e g a t i o ns , I d i d

21   h a v e a n o t e.      As Ms. Fessier noted in paragraphs 50, 51 and

22   52, it refers to the mutual combat and that the chief

23   a l l e g e d l y w i t n e s s e d t h a t a n d m a d e h i s d e c is i o n.     We submit

24   a n d a g r e e t h a t t h e r e i s n o - - t h e F i r s t A m e n d m e n t d o e s n' t

25   p r o t e c t v i o l e n c e, a n d o n c e t h e r e i s v i o l e n c e, t h e r e' s n o
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 23 of 39 Pageid#: 661
                                                                                                             23



 1   F i r s t A m e n d m e n t r i g h t.    Nor has plaintiff cited a case

 2   showing that he's entitled to police protection in advance --

 3   u n i l a t e r a l l y, t o p o l i c e p r o t e c t i o n.    F u r t h e r m o r e, a h e c k l e r' s

 4   v e t o, t h e y s t a t e a t - - i n t h e i r b r i e f - - t h a t t h e i r c l a i m - -

 5   First Amendment claim basically lives or dies under the

 6   v i a b i l i t y o f a h e c k l e r' s v e t o c l a i m.       W e l l, a s s e t f o r t h b y

 7   o t h e r c o u n s e l, i n r e a l i t y, i n t h o s e h e c k l e r' s v e t o c a s e s,

 8   it's always the policy or the action has been applied

 9   u n i l a t e r a l l y a g a i n s t o n e s i d e.     H e r e, t h e r e' s n o d i s p u t e t h a t

10   i t w a s e q u a l l y a p p l i e d.     T h e r e' s a l s o n o d i s p u t e b a s e d o n t h e

11   c l a i m t h a t t h e p o l i c e w e r e c o n f r o n te d w i t h t w o f a c t i o n s, a n d

12   t h e r e w e r e n' t j u s t t w o o r t h r e e p e o p l e.        T h e r e w e r e m a n y,

13   m a n y p e o p l e.    What they did was reasonable intermediate

14   s t e p s.    A s s a i d, t h e r e' s s i m p l y n o c o n s t i t u t i o n a l r i g h t t o

15   u n i l a t e r a l s t a t e p o l i c e p r o t e c t i o n, o n e s i d e o r t h e o t h e r.

16   H e e q u a l l y a d m i n i s t e r e d i t , a n d w e s u b m i t t h e r e' s n o

17   undergirding constitutional violation so the claim against

18   t h e c i t y s h o u l d b e d i s m i s s e d.

19                 T H E C O U R T:     W i t h r e g a r d t o t h e M o n e l l c l a i m, w o u l d

20   t h e f a c t s b e s u f f i c i e n t - - t h e a l l e g e d f a c ts b e s u f f i c i e n t t o

21   show that the city manager ratified the policies enunciated

22   b y t h e c h i e f o f p o l i c e w h e n h e a l l e g e d l y s a i d, W e ' r e n o t

23   g o i n g t o i n t e r v e n e; w e ' l l j u s t l e t t h e m f i g h t i t o u t a n d t h e n

24   I ' l l d e c l a r e u n l a w f u l a s s e m b l y?

25                 M R . M I L N O R:    Based on the allegations in the
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 24 of 39 Pageid#: 662
                                                                                                          24



 1   c o m p l a i n t, I b e l i e v e i t a l l e g e s t h e f o r m e r c i t y m a n a g e r w a s

 2   p r e s e n t a n d h e a r d t h a t, a n d i n e a r l i e r c a s e s, w e ' v e a r g u e d

 3   under the city charter the city manager is the final

 4   p o l i c y m a k e r, a n d w e w o u l d a r g u e t h a t h e ' s n o t - - w e l l, f i r s t

 5   o f a l l , b y b e i n g s u e d i n t h e i r i n d i v i d u a l c a p a c i t y, t h e r e' s

 6   no respondeat superior --

 7                 T H E C O U R T:     I ' m t a l k i n g a b o u t t h e M o n e l l c l a i m.

 8                 M R . M I L N O R:    On Monell and on the idea one or both

 9   a r e f i n a l p o l i c ym a k e r s, t h e a l l e g a t i o n s a r e w h a t t h e y a r e - -

10   t h a t J o n e s b a s i c a l l y w i t n e s s e d i t a n d d i d n' t f i r e h i m , I

11   t h i n k i s t h e a l l e g a t i o n.

12                 T H E C O U R T:     W e l l, h e c o u l d h a v e o v e r r u l e d h i m ; r i g h t?

13   H e c o u l d h a v e s t e p p e d i n a n d s a i d, N o , I ' m n o t g o i n g - -

14   t h a t' s n o t g o i n g t o b e t h e r e a c t i o n, b e c a u s e a c i t y m a n a g e r

15   c a n d i r e c t t h e p o l i c e, I b e l i e v e.

16                 M R . M I L N O R:    S o u n d e r t h e c h a r t e r, t h e c h a r t e r d o e s

17   i n d i c a t e t h a t t h e f i n a l a u t h o r i t y r e s ts w i t h h i m .    So based

18   on the allegations that he's there and witnesses it and hears

19   i t , a s t h e y' v e a l l e g e d, w h i l e w e w o u l d n' t a g r e e a s t o t h a t,

20   f o r p u r p o s e s o f t h e 1 2 ( b ) ( 6 ) , i t d o e s a p p e a r t o b e a l l e g e d.

21   But as a -- you've also got the idea that at the time this is

22   supposed to have happened when he witnessed what he

23   w i t n e s s e d, t h e v i o l e n c e w a s , a t t h a t p o i n t , c l e a r l y o n g o i n g.

24   M u t u a l c o m b a t v i o l e n c e.   S o a t t h a t p o i n t, t h e r e i s n o F i r s t

25   A m e n d m e n t p r o t e c t i o n t o s t a r t w i t h.
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 25 of 39 Pageid#: 663
                                                                                                           25



 1                    T H E C O U R T:     T h e t h e n c i t y m a n a g e r, w h e n t h e c h i e f o f

 2   p o l i c e m a d e t h e s t a t e m e n t, W e ' r e n o t g o i n g t o i n t e r v e n e u n t i l

 3   they start fighting and then I can declare an unlawful

 4   a s s e m b l y - - t h e c i t y m a n a g e r i s a l l e g e d l y p r e s e n t.

 5                    M R . M I L N O R:    During the time when the chief makes

 6   t h a t s t a t e m e n t, t h e v i o l e n c e h a s a l r e a d y o c c u r r e d.

 7                    T H E C O U R T:     A l l r i g h t.

 8                    What are the specific allegations in there that -- is

 9   t h a t i n t h e H e a p h y r e p o r t?

10                    M R . M I L N O R:    I d o n ' t t h i n k i t ' s i n t h e i r b r i e f, a n d

11   t h e y' v e s a i d t h a t t h e y w a n t, I g u e s s, t h e H e a p h y r e p o r t - -

12                    T H E C O U R T:     I thought the allegation was the chief

13   s a i d, W e ' r e g o i n g t o l e t t h e m s t a r t f i g h t i n g.

14                    I d i d n' t u n d e r s t a n d i t , I g u e s s.

15                    M R . M I L N O R:    W e l l, i n p a r a g r a p h 5 1 o f t h e c o m p l a i n t,

16   i t ' s a l l e g e d t h a t - - w e l l, p a r a g r a p h 5 0 , i t s a y s t h a t t h e

17   i n s t r u c t i o n w a s n o t - - i t d i d n' t s a y f o r t h e p o l i c e t o d o

18   n o t h i n g.      I t s a i d n o t t o g o i n a n d b r e a k u p e v e r y f i g h t, n o t

19   t o i n t e r r u p t m u t u a l c o m b a t.      I t w a s n' t a n i n s t r u c t i o n n o t t o

20   d o a n y t h i n g.      I t w a s m u t u a l c o m b a t, i . e . , v i o l e n c e b y b o t h

21   s i d e s.       Then it says in paragraph 51, which is what the chief

22   a l l e g e d l y w i t n e s s e d, t h a t d u r i n g t h e e v e n t, u p o n b e i n g

23   advised that the violence had broken out, the chief made his

24   s t a t e m e n t, L e t t h e m f i g h t, w h i c h M a u r i c e J o n e s a l l e g e d l y,

25   a c c o r d i n g t o t h e c o m p l a i n t, w a s i n t h e c e n t e r a n d h e a r d, a n d
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 26 of 39 Pageid#: 664
                                                                                                             26



 1   t h e y s a y h e d i d n' t f i r e t h e c h i e f o n t h e s p o t w i t h t h a t.

 2                 T H E C O U R T:      A l l r i g h t.     G o a h e a d, t h e n.

 3                 M R . M I L N O R:      S o w e s u b m i t t h a t b y t h a t t i m e, t h e r e i s

 4   n o - - c l e a r l y, t h e r e' s n o F i r s t A m e n d m e n t r i g h t b e c a u s e t h e

 5   F i r s t A m e n d m e n t d o e s n' t p r o t e c t v i o l e n c e.    The chief has

 6   advised it.

 7                 Now, I think the Court earlier on asked how much

 8   v i o l e n c e d o e s h e h a v e t o w i t n e s s?        Well -- but they had -- I

 9   m e a n, h e w a s o b v i o u s l y b e t w e e n a r o c k a n d a h a r d p l a c e w i t h

10   m u t u a l v i o l e n c e b r e a k i n g o u t b e t w e e n b o t h s i d e s.     So the

11   a c t i o n t h a t h e c h o s e t o d o w a s n o t a h e c k l e r' s v e t o.             It was

12   n o t u n i l a t e r a l l y a p p l i e d a g a i n s t j u s t o n e s i d e.     It was

13   applied against both sides and it was permissible under the

14   V i r g i n i a s t a t u t e, a n d i t ' s r e a l l y n o t c h a l l e n g e d b y t h e

15   plaintiff -- the validity of the unlawful assembly

16   d e c l a r a t i o n.   But what they appear to be claiming is that

17   before the rally even began that the police had a duty to

18   p r o t e c t t h e m, t h e A l t - R i g h t, a s o p p o s e d t o a n y d u t y t o t h e

19   s o - c a l l e d c o u n t e r- p r o t e s t o r s.   T h e y' v e c i t e d n o c a s e s h o w i n g

20   t h a t t h e y' r e e n t i t l e d t o a p r i v a t e m u n i c i p a l s e c u r i t y f o r c e,

21   e s p e c i a l l y i n t h i s s i t u a t i o n.

22                 W h a t h a p p e n e d i s t h e y d i d h a v e p o l i c e p r e s e n c e.       It

23   w a s n' t - - I r e m e m b e r b a c k i n t h e T u r n e r v . T h o m a s c a s e, t h e

24   C o u r t a s k e d t h e q u e s t i o n:       W e l l, w h a t i f t h e p o l i c e h a d n' t

25   even shown up?               I m e a n, t h e n h o w c o u l d t h e r e b e a F o u r t e e n t h
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 27 of 39 Pageid#: 665
                                                                                                              27



 1   A m e n d m e n t v i o l a t i o n?      W e l l, t h e p o l i c e d i d d o s o m e t h i n g.

 2   They did.          They did a lot.                   And they showed up.                  They

 3   m o n i t o r e d t h e s i t u a t i o n.        T h e r e w e r e b a r r i e r s.     They

 4   a t t e m p t e d, a n d a f t e r t h e e v e n t, M o n d a y m o r n i n g, w e h a v e, y o u

 5   k n o w, r e v i s i te d a n d l o o ke d a t w h a t h a p p e n e d a n d s a y h o w c o u l d

 6   w e d o i t b e t t e r a n d w h a t c o u l d w e h a v e d o n e?                   But they did.

 7   T h e y - - a n d t h e y' r e n o t r e q u i r e d t o g o d o w n w i t h t h e s p e a k e r.

 8                 W e s u b m i t i t w a s n o t u n i l a t e r a l l y a p p l i e d.            It was

 9   a p p l i e d e q u a l l y, a n d i t ' s s i m p l y n o t a h e c k l e r' s v e t o.

10                 T H E C O U R T:         O k a y.

11                 B u t y o u r p o s i t i o n i s t h a t t h e s t a n d- d o w n o r d e r w a s

12   g i v e n a f t e r t h e v i o l e n c e s t a r t e d, n o t b e f o r e, t h a t t h e

13   a l l e g a t i o n s a r e t h a t t h e s t a n d- d o w n o r d e r w a s g i v e n b e f o r e

14   a n y v i o l e n c e s t a r t e d.

15                 M R . M I L N O R:        They do allege that they planned to do

16   t h a t, b u t i t w a s i n a n t i c i p a t i o n o f t h i s v i o l e n c e.               What

17   h a p p e n e d, t h e y s a y , i s , i n p a r a g r a p h s 5 0 a n d 5 1 a n d 5 2 , t h a t

18   u p o n t h a t o c c u r r i n g, w h a t h a p p e n e d w a s t h e y d e c l a r e d a n

19   e q u a l l y a p p l i c a b l e u n l a w f u l a s s e m b l y, w h i c h f o r a b r i e f

20   period of time curtailed First Amendment rights because

21   t h e r e' s v i o l e n c e, o n g o i n g v i o l e n c e.        And we submit that that

22   i s n o t a h e c k l e r' s v e t o a n d t h a t t h e r e' s n o u n d e r g i r d i n g

23   c o n s t i t u t i o n a l v i o l a t i o n a g a i n s t C h i e f T h o m a s o r C h i e f J o n e s,

24   a n d s o , t h e r e f o r e, t h e r e c a n ' t b e a M o n e l l c l a i m a g a i n s t t h e

25   c i t y.
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 28 of 39 Pageid#: 666
                                                                                                             28



 1                 T H E C O U R T:     O k a y.    A l l r i g h t.

 2                 B e f o r e y o u g e t s t a r t e d, i s i t t h e p l a i n t i f f s'

 3   p o s i t i o n t h a t t h e h e c k l e r' s v e t o w a s e f f e c t u a t e d b y t h e

 4   a c q u i e s c e n c e o f t h e p o l i c e w h e n t h e s t a n d- d o w n o r d e r w a s

 5   given or when they acted or when they declared an unlawful

 6   a s s e m b l y?

 7                 M R . K O L E N I C H:     I t ' s a c t u a l l y b o t h, Y o u r H o n o r.

 8                 T h e p l a n t o s t a n d d o w n a n d p e r m i t c o u n t e r- p r o t e s t o r

 9   s u p p r e s s i o n o f t h e p l a i n t i f f' s s p e e c h c o n s t i t u t e s a h e c k l e r' s

10   v e t o.    H o w e v e r, t h e r e w a s a s e c o n d i n c i d e n t, w h i c h i s t h e

11   declaration of the unlawful assembly and kicking everybody

12   out.       I t ' s t h e p l a i n t i f f' s p o s i t i o n - - a n d w e ' r e s a t i s f i e d.

13   The presentations of counsel and the questions the Court has

14   a s k e d, I d o n ' t i n t e n d t o s a y v e r y m u c h u p h e r e a n y w a y.            We're

15   h a p p y w i t h t h e s t a t e o f t h e r e c o r d a n d w i t h o u r p l e a d i n g s.

16                 When they kicked everybody out, they perpetrated a

17   h e c k l e r' s v e t o.    T h e y w e r e r e q u i r e d, c o n t r a r y t o e v e r y t h i n g

18   that the defendants have presented here today -- the

19   h e c k l e r' s v e t o l a w i s w e l l e s t a b l i s h e d i n t h e F o u r t h C i r c u i t,

20   even though everybody seems to be talking about Bible

21   B e l i e v e r s b e c a u s e t h a t' s t h e c u r r e n t l e a d i n g c a s e.    That is a

22   S i x t h C i r c u i t c a s e.       But the Fourth Circuit has sufficiently

23   s i m i l a r r u l e s d a t i n g b a c k t o 1 9 8 5 a t l e a s t.       When they went

24   f r o m p o l i c e d o i n g n o t h i n g t o t e r m i n a t i n g t h e e n t i r e e v e n t,

25   t h a t' s a h e c k l e r' s v e t o.        There were no intermediate steps
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 29 of 39 Pageid#: 667
                                                                                                              29



 1   t a k e n.    T h e p o l i c e n e v e r a d v a n c e d a n d s h u t d o w n t h e h e c k l e r s,

 2   or tried to.               T h e p o l i c e h a d b a r r i e r s, b u t t h o s e b a r r i e r s

 3   e x c l u d e d t h e s p e a k e r s.     After they declared the unlawful

 4   a s s e m b l y a n d M r . K e s s l e r p r e s e n t e d h i m s e l f a n d s a i d, I ' m t h e

 5   permit holder and I should be allowed to get in here and

 6   s p e a k, e v e n i f e v e r y b o d y e l s e i s g e t t i n g k i c k e d o u t , t h e y

 7   s a i d, N o , y o u ' r e g o n e, t o o .         No speakers were ever allowed

 8   b e h i n d t h o s e b a r r i e r s.     So this entire presentation is more

 9   or less the opposite of what happened that day except for the

10   m u t u a l c o m b a t.      Yes, everybody knows that Unite the Right --

11   t h e r e w a s m u t u a l c o m b a t.         No, we are not challenging the

12   u n l a w f u l a s s e m b l y s t a t u t e.     Of course the government has the

13   r i g h t t o i m p o s e p u b l i c o r d e r i n t h e f a c e o f s u c h a r i o t.

14   W h a t w e ' r e a l l e g i n g i s t h e p r e e x i s t i n g s t a n d- d o w n o r d e r

15   v i o l a t e d t h e h e c k l e r' s v e t o o f t h e F i r s t A m e n d m e n t r i g h t s o f

16   t h e p l a i n t i f f.      A n d , s e c o n d a r i l y, a f t e r t h e y m a d e t h e

17   u n l a w f u l a s s e m b l y d e c i s i o n, t h e y s h o u l d n o t h a v e r e m o v e d

18   e v e r y b o d y.   T h e y s h o u l d h a v e l e f t a c o u p l e o f s p e a k e r s, a

19   c o u p l e o f s u p p o r t e r s, a c o u p l e o f c o u n t e r- p r o t e s t o r s, a n d a

20   c o u p l e o f t h e i r s u p p o r t e r s.      T h e s e w e r e e a s i l y i d e n t i f i e d.

21   Kessler presented himself to the police and they had clergy

22   m e m b e r s t h e r e, w h o w e r e n o d o u b t k n o w n i n t h e p o l i c e

23   community to be not violent at all.                              If they want to come in

24   and say Kessler was violent too, I guess that would be

25   d i f f e r e n t, b u t t h a t' s n o t p a r t o f t h e r e c o r d a t t h i s p o i n t.
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 30 of 39 Pageid#: 668
                                                                                                              30



 1                 T H E C O U R T:     W e r e n' t t h e r e v a r i o u s g r o u p s o n b o t h

 2   s i d e s?    I m e a n, I g u e s s w e ' r e t a l k i n g a b o u t t h e s t a t u e s.

 3   There were more than one group there in favor of removal of

 4   t h e s t a t u e s, a n d m o r e t h a n o n e g r o u p i n f a v o r o f n o t r e m o v i n g

 5   t h e s t a t u e s.

 6                 M R . K O L E N I C H:     Y e s , Y o u r H o n o r.

 7                 T H E C O U R T:     H o w c o u l d t h e p o l i c e b e f a i r?

 8                 M R . K O L E N I C H:     T h e y c o u l d n' t .     O n c e t h e y' v e d e c l a r e d

 9   t h e u n l a w f u l a s s e m b l y a n d t h e y' r e k i c k i n g t h e v a s t m a j o r i t y

10   o f t h e p e o p l e o u t , a l l w e ' r e s a y i n g i s , a t a b a l d m i n i m u m,

11   they should have left Kessler and a couple of other people

12   w h o t h e p o l i c e d i d n' t s e e d o a n y t h i n g w r o n g.          If Kessler

13   s a y s, C a n I h a v e t h e s e f o u r g u y s s t a y w i t h m e t o h e a r m y

14   s p e e c h, a n d t h e p o l i c e m a n c o m e s u p a n d s a y s, N o , n o , n o , I

15   s a w t h a t g u y t h r o w a r o c k a n d h e h a s t o g o - - b u t t h e y d i d n' t

16   d o a n y t h i n g.     We don't need to get into trying to

17   s e c o n d- g u e s s g o v e r n m e n t c o n d u c t.   T h e y d i d n o t h i n g.      They

18   s t o o d t h e r e w i t h a n e x i s t i n g s t a n d- d o w n o r d e r a n d w a i t e d

19   until they were told to clear the place out, and then they

20   cleared the place out.                    And all of that because of the

21   c o n t e n t o f t h e p l a i n t i f f' s s p e e c h.      Now, when the melee

22   s t a r t s - - o u r f a u l t, t h e i r f a u l t, n o b o d y' s f a u l t - - y e s , t h e

23   police have a compelling interest to terminate that melee and

24   t o c l e a r t h e s t r e e t s a n d g e t e v e r y t h i n g s e t t l e d d o w n,

25   a l t h o u g h, a s w e a l l k n o w, t h a t' s n o t w h a t h a p p e n e d.             They
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 31 of 39 Pageid#: 669
                                                                                                             31



 1   c l e a r e d t h e s t r e e t s a n d m o r e v i o l e n c e o c c u r r e d.     But we very

 2   much disagree that Dushaney is the proper standard on a

 3   h e c k l e r' s v e t o, a n d w e d i s a g r e e t h e y h a v e a n y c a s e t h a t s a y s

 4   t h a t.    T h e r e a r e n o c a s e s t h a t s a y t h a t.         This is a First

 5   A m e n d m e n t c a s e.   I t ' s a h e c k l e r' s v e t o c a s e, a n d I w o u l d l i k e

 6   t o - - I b e l i e v e I h a v e a c i t a t i o n h e r e t h a t' s n o t i n o u r

 7   b r i e f t h a t I w o u l d l i k e t o m e n t i o n.           This is Rock ford Life,

 8   4 1 1 F e d . A p p x. 5 4 1 a t 5 5 4 , a n d i t s t a t e s t h a t c o u r t s h a v e

 9   r e c o g n i z e d a h e c k l e r' s v e t o i s a n i m p e r m i s s i b l e f o r m o f

10   c o n t e n t- b a s e d s p e e c h r e g u l a t i o n f o r o v e r 6 0 y e a r s.     T h a t' s a t

11   554.       A n d i t c i t e s t o B e r g e r v . B a t t a g l i a, 7 7 9 F . 2 d 9 9 2 ,

12   w h i c h i s a F o u r t h C i r c u i t r e p o r t e d c a s e f r o m 1 9 8 5.

13                 Yes, it's true there are no Fourth Circuit cases that

14   g o i n t o t h e d e t a i l o f B i b l e B e l i e v e r s, b u t w e b e l i e v e t h e l a w

15   i s s t i l l t h e r e.     Bible Believers states that the police have

16   a responsibility to enforce -- not Bible Believers -- Berger

17   v. Battaglia at 1001 states that the police are responsible

18   f o r e n f o r c i n g F i r s t A m e n d m e n t r i g h t s.

19                 T H E C O U R T:      What would be your best case that would

20   d e n y q u a l i f i e d i m m u n i t y t o t h e v a r i o u s i n d i v i d u a l d e f e n d a n t s?

21                 M R . K O L E N I C H:     I can't answer that with a single

22   c a s e.    It's Bible Believers combined with Berger v.

23   B a t t a g l i a.

24                 T H E C O U R T:      B i b l e B e l i e v e r s i s S i x t h C i r c u i t, a n d

25   t h a t w o u l d n' t c o u n t.
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 32 of 39 Pageid#: 670
                                                                                                          32



 1                 M R . K O L E N I C H:   W e l l, i t ' s p e r s u a s i v e.

 2                 I n t h e F o u r t h C i r c u i t, i t ' s B e r g e r v . B a t t a g l i a,

 3   c o m b i n e d w i t h o t h e r c a s e s, p r i n c i p a l l y R o c k f o r d , l i k e I j u s t

 4   m e n t i o n e d.

 5                 A s d e f e n s e c o u n s e l s t a t e d, t h e F o u r t h C i r c u i t d o e s

 6   not have a case similar to Bible Believers with that level of

 7   d i s c u s s i o n o f h e c k l e r' s v e t o.   But the Fourth Circuit

 8   c a s e s - - t h e r e i s n o d i s s e n t f r o m t h e v i e w t h a t t h e h e c k l e r' s

 9   v e t o i s w e l l e s t a b l i s h e d i n t h i s c i r c u i t.

10                 T H E C O U R T:    W e l l, i t ' s w e l l e s t a b l i s h e d, b u t u n d e r

11   the particular facts close to those in this case --

12                 M R . K O L E N I C H:   The facts close to those in this case

13   a r e , i n f a c t, a l i t t l e d i f f e r e n t f r o m t h e a v e r a g e h e c k l e r' s

14   v e t o c a s e.     B u t i n - - i t ' s n o t t r u e.       We very much disagree

15   t h a t i f t h e r e' s a m e l e e, h e c k l e r' s v e t o g o e s o u t t h e w i n d o w

16   a n d t h e r i o t s t a t u t e t a k e s o v e r.     T h e r e c o u l d n' t b e a

17   h e c k l e r' s v e t o c l a i m a t a l l i f t h a t w a s t r u e b e c a u s e t h e

18   c o u n t e r- p r o t e s t o rs w o u l d j u s t s h o w u p , t h r o w a f e w r o c k s, h i t

19   o n s o m e p e o p l e a n d t h a t' s i t ; t h e r e' s a r i o t a n d t h e y s h u t

20   t h e t h i n g d o w n, a n d t h e r e c o u l d n e v e r b e a h e c k l e r' s v e t o

21   c l a i m t h e n.

22                 T H E C O U R T:    I assume the Heaphy report would show

23   that it was anticipated that there would be violent groups on

24   b o t h s i d e s.

25                 M R . K O L E N I C H:   I b e l i e v e i t d o e s, y e s , s i r .
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 33 of 39 Pageid#: 671
                                                                                                             33



 1                 T H E C O U R T:     D o t h e p o l i c e h a v e a n o b l i g a t i o n, t h e

 2   City of Charlottesville have an obligation to furnish

 3   s e c u r i t y f o r t h e e v e n t?

 4                 M R . K O L E N I C H:     I t h i n k t h a t' s a d e b a t a b l e p o i n t, b u t

 5   w e d o n ' t h a v e t o a d d r e s s i t h e r e b e c a u s e t h e y w e r e t h e r e.

 6   T h e y w e r e t h e r e i n f o r c e.       Had they not shown up at all and

 7   p e o p l e w e r e c a l l i n g 9 1 1 - - H e y , t h e r e' s a r i o t g o i n g o n - -

 8   when the police show up and start arresting people and start

 9   clearing the place out, they still would have had a duty at

10   that point to protect the free speech rights of the

11   p l a i n t i f f.    They still should have figured out what was going

12   o n t h e r e.       D i d s o m e b o d y h a v e a p e r m i t?     Is there supposed to

13   b e a s p e e c h?       And impose order and let as much of that speech

14   happen as they possibly can.                         N o w , t h e o r e t i c a l l y, t h i n g s

15   c o u l d b e s o o u t o f c o n t r o l t h e y c a n ' t d o t h a t, b u t t h e y

16   d i d n' t e v e n t r y h e r e, a n d t h a t' s r e a l l y t h e g r a v a m e n o f o u r

17   c o m p l a i n t, a l t h o u g h w e d o a g r e e, a s c o u n s e l j u s t s a i d, t h a t

18   o u r c o m p l a i n t l i v e s o r d i e s w i t h t h e h e c k l e r' s v e t o.          If the

19   C o u r t f i n ds w e h a d n o s u c h r i g h t, t h e n o u r c a s e i s g o n e.                We

20   a g r e e w i t h t h a t c h a r a c t e r i z a t i o n.

21                 T h a n k y o u , Y o u r H o n o r.

22                 T H E C O U R T:     D o y o u w i s h t o r e s p o n d?

23                 M S . Y O R K:      Y o u r H o n o r, t h e i s s u e s e e m s t o b e w i t h t h e

24   a l l e g e d p a s s i v e p o l i c i n g p l a n, a n d s u c h a p l a n w a s n o t o n l y

25   r e c o g n i z e d a s c o n s t i t u t i o n a l p r e v i o u s l y i n t h i s c o u r t, T u r n e r
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 34 of 39 Pageid#: 672
                                                                                                             34



 1   v . T h o m a s, b u t i n t h e N i n t h C i r c u i t i n t h e J o h n s o n v . C i t y o f

 2   S e a t t l e c a s e.    The concern with engaging groups of this

 3   n a t u r e i s t h a t y o u m a k e t h e p r o b l e m w o r s e.          They have the

 4   capacity to make the decision to not engage to a certain

 5   e x t e n t i n o r d e r t o b e s t p o l i c e t h e p u b l i c s a f e t y.

 6                 It's ironic that we're here today because in other

 7   c a s e s, s p e c i f i c a l l y, T u r n e r v . T h o m a s, t h e a r g u m e n t w a s t h a t

 8   t h e d e f e n d a n t s, i n c l u d i n g C h i e f T h o m a s, d i d n o t d o e n o u g h t o

 9   p r o t e c t - - t o s t o p t h e v i o l e n c e.         Yet now, the suggestion is

10   that he should have taken some step short of declaring the

11   u n l a w f u l a s s e m b l y a n d d i s p e r s i n g t h e c r o w d w h e n t h e r e' s n o

12   s u g g e s t i o n t h a t s o m e t h i n g e l s e w o u l d h a v e b e e n s u c c e s s f u l.

13   T h i s i s a c l a s s i c c a s e o f M o n d a y- m o r n i n g q u a r t e rb a c ki n g .         The

14   plaintiffs would have us believe the police should have gone

15   in and discerned who was for whom and who had a right to be

16   t h e r e a n d t h e l a w i s , o n c e u n l a w f u l a s s e m b l y i s d e c l a r e d,

17   e v e r y o n e c a n b e d i s p e r s e d.

18                 I n C a n t w e l l, t h e S u p r e m e C o u r t o f U n i t e d S t a t e s s a i d

19   w h e n c l e a r a n d p r e s e n t d a n g e r o f r i o t, d i s o r d e r, o r i m m e d i a t e

20   t h r e a t t o p u b l i c s a f e t y e x i s t s, t h e p o l i c e c a n i n t e r v e n e, a n d

21   the unlawful assembly statute says when conduct likely to

22   j e o p a r d i z e, s e r i o u s l y, p u b l i c s a f e t y, p e a c e o r o r d e r,

23   u n l a w f u l a s s e m b l y c a n b e d e c l a r e d.      The allegations in the

24   c o m p l a i n t e s t a b l i s h t h o s e c o n d i t i o n s e x i s te d .   Paragraph 73

25   says Mr. Kessler walked toward Market Street and saw the
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 35 of 39 Pageid#: 673
                                                                                                            35



 1   skirmishes between Alt-Right trying to enter the park and

 2   A n t i f a t r y i n g t o i m p o s e a h e c k l e r' s v e t o.        The allegations of

 3   t h e c o m p l a i n t i t s e l f, a b s e n t g o i n g t o t h e H e a p h y r e p o r t, s h o w

 4   t h a t t h e r e w a s m u t u a l c o m b a t.

 5                 The complaint also alleges that violence was

 6   a n t i c i p a t e d.   The plaintiffs cannot point to a single case

 7   that suggests the police have a duty to affirmatively protect

 8   F i r s t A m e n d m e n t r i g h t s p r e e m p t i v e l y o r o t h e r w i s e.    Your

 9   H o n o r, i t ' s o u r p o i n t t h a t u n d e r t h e F o u r t e e n t h A m e n d m e n t,

10   they don't have -- the police don't have a duty to protect

11   one's life from violence so how could they possibly have a

12   d u t y t o p r o t e c t t h e p l a i n t i f f' s s p e e c h?

13                 S o , Y o u r H o n o r, w e w o u l d a r g u e t h a t n o t o n l y i s t h e r e

14   n o t a h e c k l e r' s v e t o, t h e r e' s n o F i r s t A m e n d m e n t v i o l a t i o n,

15   but it was not clearly established at the time of the

16   A u g u s t 1 2 , 2 0 1 7, r a l l y t h a t C h i e f T h o m a s w o u l d h a v e v i o l a t e d

17   a n y o n e' s c o n s t i t u t i o n a l r i g h t s t o f r e e s p e e c h b y d e c l a r i n g

18   t h e u n l a w f u l a s s e m b l y a n d d i s p e r s i n g t h e e n t i r e c r o w d, s o h e

19   i s e n t i t l e d t o q u a l i f i e d i m m u n i t y.

20                 M S . M C N E I L L:    V e r y b r i e f l y, Y o u r H o n o r.          I just

21   w a n t e d t o a d d r e s s t h e a r g u m e n t t h a t B e r g e r v . B a t t a g l i a,

22   which is the Fourth Circuit case -- the only Fourth Circuit

23   case the plaintiffs have set forward and the Fourth Circuit

24   case that they cited to you as their best Fourth Circuit case

25   to put the defendants on notice that they had this duty to
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 36 of 39 Pageid#: 674
                                                                                                             36



 1   p r o t e c t t h e p l a i n t i f f f r o m a h e c k l e r' s v e t o.      In Berger v.

 2   B a t t a g l i a, t h a t w a s a n e m p l o y m e n t c a s e.     A police officer was

 3   told he had to stop performing in black face or he would be

 4   fired because the police chief or -- were concerned that for

 5   an officer to perform in black face would tarnish the

 6   reputation of the police force and the community and raise

 7   c o n c e r n s i n t h e c o m m u n i t y a b o u t t h a t p o l i c e o f f i c e r' s a b i l i t y

 8   t o p o l i c e i n a r a c i a l l y n e u t r a l m a n n e r, a n d t h e C o u r t

 9   a n a l y z e d a h e c k l e r' s v e t o i n t h e c o n t e x t o f w h a t r e s t r i c t i o n s

10   on speech can a state employer put in place on a state

11   e m p l o y e e, w h a t c o n d i t i o n s c a n t h e y p u t i n p l a c e, a n d t h e

12   Fourth Circuit examined and held that to restrict the private

13   speech of a state employee that had no touch or concern with

14   t h e i r e m p l o y m e n t, s i m p l y b e c a u s e t h e y w e r e c o n c e r n e d a b o u t

15   t h e c o m m u n i t y r e a c t i o n, w a s u n l a w f u l h e r e i n t h e F o u r t h

16   C i r c u i t.     That fact pattern is so far afield from what the

17   defendants faced at the Unite the Right rally that it

18   provides no notice to them that they have a duty to protect

19   the free speech rights of a private citizen who is inflaming

20   t h e c r o w d.     T h e c o m p l a i n t i t s e l f a d m i t s t h a t t h e s e p a r t i e s,

21   b o t h A n t i f a a n d t h e A l t - R i g h t, h a v e a l o n gs t a n d i n g h i s t o r y o f

22   a n o n y m i t y a n d v i o l e n c e.   So these two walked into -- these

23   two groups walked into the Unite the Right rally prepared for

24   v i o l e n c e, a n d t o s a y t h a t a c a s e a b o u t a n o f f i c e r p e r f o r m i n g

25   in black face in his off hours and what restrictions an
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 37 of 39 Pageid#: 675
                                                                                                            37



 1   employer can put -- a state employer can put on a state

 2   employee as a condition of employment is so far afield from

 3   what we're facing here that it does not defeat the qualified

 4   i m m u n i t y c l a i m s o f L t . C r a n n i s- C u r l o r t h e o t h e r d e f e n d a n t s,

 5   f o r t h a t m a t t e r.

 6                 T h a n k y o u , Y o u r H o n o r.

 7                 T H E C O U R T:       O k a y.

 8                 M S . F E S S I E R:      I w i l l n o t e t h a t i n a r g u m e n t,

 9   p l a i n t i f f s' c o u n s e l i d e n t i f i e d t h e - - o r d i d a c k n o w l e d g e t h e

10   i n t e r m e d i a t e s t e p s t h a t p o l i c e t o o k.    That was police

11   p r e s e n c e.   T h a t w a s t h e b a r r i e r s; t h a t w h i l e t h e y c h a l l e n g e

12   t h e s u c c e s s o f t h o s e e f f o r t s, t h a t i s n o t t h e s t a n d a r d b y

13   w h i c h t h e C o u r t j u d g e s t h e a c t i o n t h e r e.       They did take

14   i n t e r m e d i a t e s t e p s, t h e s a m e t y p es o f t h i n g s t h a t w e r e

15   i d e n t i f i e d i n B i b l e B e l i e v e r s a s a l t e r n a t i v e m e a s u r e s.   So

16   t h a t w a s , i n f a c t, d o n e h e r e.         The fact they may not have

17   b e e n s u c c e s s f u l i n r e t r o s p e c t d o e s n o t c h a n g e t h e a n a l y s i s.

18   There were those intermediate steps and they were

19   a c k n o w l e d g e d i n t h e c o m p l a i n t a n d b y t h e p l a i n t i f f.

20                 A l s o, I w i l l j u s t p o i n t o u t t h a t t h e s t a n d- d o w n o r d e r

21   w a s o n l y w i t h r e s p e c t t o m u t u a l c o m b a t.       A s i s s t a t e d, a n d I

22   think Mr. Milnor pointed out in his argument in paragraph 50,

23   t h e s t a n d- d o w n o r d e r w a s t h a t t h e y w e r e n o t t o e n g a g e o v e r

24   e v e r y l i t t l e t h i n g, n o t t o g o i n a n d b r e a k u p f i g h t s, n o t t o

25   i n t e r r u p t m u t u a l c o m b a t.      So it was not an order to stand
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 38 of 39 Pageid#: 676
                                                                                                             38



 1   d o w n w h e n t h e r e w a s a p e a c e f u l v i c t i m b e i n g v i c t i m i z e d.       So I

 2   t h i n k t h a t i s a n i m p o r t a n t p i e c e o f t h e a n a l y s i s a s w e l l.

 3                 Thank you.

 4                 T H E C O U R T:       Thank you.

 5                 M r . M i l n o r?

 6                 M R . M I L N O R:      Just a brief word on the Berger case

 7   f r o m t h e F o u r t h C i r c u i t.    T h i s i s a 1 9 8 5 c a s e.       It was in the

 8   e m p l o y m e n t c o n t e x t.   I t w a s n' t i n t h e c o n t e x t o f m a s s m u t u a l

 9   combat by two sides who had a history acknowledged in the

10   c o m p l a i n t o f c o m b a t a t v a r i o u s e v e n t s.

11                 A l s o, t h e c i t e t h a t t h e y g i v e t o b e i n g s t r i n g e n t l y

12   s a f e g u a r d e d, f r o m B e r g e r, t h e y l e a v e o u t t h e p a r t t h a t t h a t' s

13   p r e m i s e d - - p r e m i s e d o n p e a c e a b l e m e a n s.   P e a c e a b l e.     T h e y' v e

14   a d m i t t e d t h a t w h a t h a p p e n e d - - w h a t w a s f e a r e d m i g h t h a p p e n,

15   so you've got a mass of people and a limited number of

16   p o l i c e, w h o d o s h o w u p , a n d t h e y d i d d o s o m e t h i n g.             They

17   a c t e d.    They had no duty under the Fourteenth Amendment to

18   prevent criminal acts by madmen.                          W e s u b m i t t h a t i f t h e r e' s

19   n o d u t y u n d e r t h e F o u r t e e n t h A m e n d m e n t, t h e d u e p r o c e s s

20   c l a u s e, t h e r e c a n b e n o d u t y u n d e r t h e F i r s t A m e n d m e n t t o

21   p r o v i d e a p r i v a t e s e c u r i t y f o r c e f o r o n e s i d e o r t h e o t h e r.

22   What they did and is acknowledged in the complaint at

23   paragraph 70, where they talk about -- somebody talked to one

24   o f t h e p e o p l e - - o n e o f t h e s t a t e t r o o p e r s, a n d t h e t r o o p e r

25   r e p l i e d, O u r p o l i c y t o d a y i s n o t t o g e t i n v o l v e d i n e v e r y
Case 3:19-cv-00044-NKM-JCH Document 68 Filed 01/21/21 Page 39 of 39 Pageid#: 677
                                                                                                          39



 1   s k i r m i s h - - i n o t h e r w o r d s, t h e y w e r e t h e r e.       And we're here

 2   t o p r o t e c t t h e p u b l i c s a f e t y.      T h a t' s w h a t t h e y w e r e t h e r e

 3   trying to do.             W h a t h a p p e n e d w a s , a s a d m i t t e d, t h e m u t u a l

 4   violence came to such an extent that it was necessary to

 5   d e c l a r e a n u n l a w f u l a s s e m b l y, w h i c h t h e y d o n ' t c h a l l e n g e, a n d

 6   t h e y c a n ' t c h a l l e n g e.   I m e a n, w h a t h a p p e n e d h a p p e n e d.    So as

 7   M o n d a y- m o r n i n g q u a r t e rb a c k i n g, w e l o o k n o w a n d s a y , w e l l,

 8   m a y b e, t h e y c o u l d h a v e d o n e t h i s, t h e y c o u l d h a v e d o n e t h i s,

 9   t h e y c o u l d h a v e d o n e t h i s.     But what they had to do, what

10   they did do, was they were there to try and protect the

11   p u b l i c s a f e t y, a n d w h a t t h e y d i d n' t d o i s u n i l a t e r a l l y i m p o s e

12   a h e c k l e r' s v e t o, w h i c h i s t h e h e c k l e r' s v e t o c a s e s, o n o n e

13   s i d e o r t h e o t h e r.       It was equally applied to the violence

14   that was ongoing that played and played out.

15                 S o w e s u b m i t t h e r e' s n o u n d e rg i r di n g v i o l a t i o n.

16   T h e r e' s n o M o n e l l c l a i m.

17                 Thank you.

18                 T H E C O U R T:     A l l r i g h t.    I think you all have covered

19   e v e r y t h i n g w e l l.     I'll let you know something reasonably

20   s o o n.

21                 Good to see you.

22                 (Proceedings concluded at 11:08 a.m.)

23   "I certify that the foregoing is a correct transcript from
     t h e r e c o r d o f p r o c e e d i n g s i n t h e a b o v e- e n t i t l e d m a t t e r.
24

25   /s/Sonia Ferris                                              January 21, 2021"
